On June 7, 2017, we suspended respondent Patrick Chinedu Nwaneri from the practice of law for a minimum of 30 days, effective June 21, 2017. In re Nwaneri , 896 N.W.2d 518, 527 (Minn. 2017). We conditionally reinstated Nwaneri on July 21, 2017, subject to the requirement that Nwaneri file proof of his successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility by June 7, 2018. In re Nwaneri , 899 N.W.2d 185, 185-86 (Minn. 2017) (order). The Multistate Professional Responsibility Examination (MPRE) is the required professional-responsibility examination. See Rule 4.A(5), Rules for Admission to the Bar.
Nwaneri did not file proof of successful completion of the MPRE by June 7, 2018. Instead, on May 22, 2018, Nwaneri filed a motion seeking additional time to provide proof of successful completion of the MPRE and a motion for a speedy hearing of his extension motion. We denied the motions and revoked Nwaneri's conditional reinstatement, effective June 17, 2018. In re Nwaneri , 912 N.W.2d 882, 883 (Minn. 2018) (order). Nwaneri has now filed proof that he has successfully completed the MPRE. The Director of the Office of Lawyers Professional Responsibility does not oppose Nwaneri's request to be reinstated.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Patrick Chinedu Nwaneri is reinstated to the practice of law in the State of Minnesota.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice